Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
 
Status of Claims
Claims 1-2, 4-8, 11-13 and 15-20 are pending. Claims 1 and 12 are amended. Claims 9-10 are canceled. Claims 19-20 have been withdrawn as drawn to non-elected inventions. Claims 1-2, 4-8, 11-13 and 15-18 have been examined.

Withdrawn Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. Since claim 10 is canceled, this rejection is withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20150160206A1, Pub date: 01/11/2015, hereinafter Park) in view of Audeh et al. (US20020015958A1 Al, Pub date: 02/07/2002, hereinafter Audeh) and D’Costa et al. (US20090208975A1, Pub date: 08/20/2009) as evidenced by Agasti et al. (Nanoparticles for Detection and Diagnosis, Adv Drug Deliv Rev. 2010 March 8; 62(3): 316–328, hereinafter Agasti) and Swihart et al. (US20170016829A1).
Regarding claim 1, Park teaches throughout the publication a fluid test apparatus (Par. 8: a microfluidic device) comprising: 
a housing (Par. 156: The platform 120 may be inserted into a body 307. Fig. 22: reference note 307); 
a fluid test cartridge that is accommodated in the housing (Par. 156: The platform 120 may be inserted into a body 307; Par. 113: a film-shaped platform 120 in which a sample and a reagent meet each other, Fig. 13, reference note 120), the fluid test cartridge including an array of chambers configured to accommodate a fluid sample and a reagent (Par. 10: a chamber which is formed in the platform and configured to store a first reagent, which includes target antigens that exist in the sample and antibodies that are specifically combined with the target antigens, and a second reagent which includes an antigen-enzyme conjugant in which antigens that are specifically combined with the antibodies and enzymes are conjugated; Par. 132 and Fig 16: a plurality of chambers; Par. 21: the first reagent and the second reagent may be stored in the chamber in a solid state); 
a light emitter configured to emit light towards the array of chambers (Par. 32: a detector configured to radiate light having a particular wavelength onto the chamber. Par. 132 and Fig 16: a plurality of chambers); 
a light sensor configured receive the light incident on the at least one chamber and to detect optical property of a first material included in the fluid sample based on the received light (Par. 32: a detector configured to detect light that is transmitted from the chamber or is reflected from the chamber); and 
a processor configured to determine a concentration of the first material based on the optical property detected by the light sensor (Par. 32: a controller configured to determine a change in at least one from among a plurality of optical characteristics from an output signal of the detector and to calculate a respective increase in a concentration of the target antigens which corresponds to an increase in the change in the at least one of the plurality of optical characteristics).
wherein the array of chambers comprises a first chamber which accommodates a first reagent, and a second chamber which accommodates a second reagent (Par. 132 and Fig. 15: several tests can be simultaneously performed in one microfluidic device with a plurality of chambers, compositions of the first reagent R1 and the second reagent R2 may vary according to types of the clinical chemistry tests performed in each of the plurality of chambers 12).
Park also teaches when the sample is injected into the chamber 10 of the microfluidic device, the sample reacts with the first reagent R1 and the second reagent R2, and a result of reaction is measured so that a concentration of a target material can be estimated (Par. 69). Park further teaches a detector configured to radiate first light having a first wavelength onto the chamber and to detect second light that is transmitted from the chamber or is reflected from the chamber, and to radiate third light having a second wavelength that is different from the first wavelength onto the chamber and to detect fourth light that is transmitted from the chamber or is reflected from the chamber (Par. 33) and the first wavelength is a wavelength in a band of 500 nm, and the second wavelength is a wavelength in a band of 600 nm (Par. 34). 
Park fails to specifically teach: 
the reagent includes a non-metallic particle bound to a second material that specifically binds to the first material included in the fluid sample, 
wherein the non-metallic particle is a nano-sized particle, and the nano-sized particle is at least one element selected from the group consisting of a carbon nanoparticle, a ceramic nanoparticle, and a polymeric nanoparticle, and 
wherein the non-metallic particle absorbs an entire wavelength of visible light,
and wherein the first reagent comprises a first amount of an internal standard material included in the fluid sample and the second reagent comprises a second amount of the internal standard material included in the fluid sample.
	Audeh teaches a liquid composition comprising a colloidal suspension of a biomolecule-binding matrix material dispersed in a liquid, with particles of the matrix material being of a defined particle size, and replicate copies of a biomolecule, which are distributed, preferably uniformly, throughout the colloidal suspension and are bound to the matrix material particles (Par. 7); the liquid composition of the invention can be used directly for sample analysis or preparation of biomolecules, or aliquots of the composition can be spotted onto a support to form a microporous matrix system or microarray for analysis or preparation of biomolecules; aliquots of the liquid composition of the invention can also be dried to produce a powder of microfine particles (Par. 8). 
In detail, Audeh teaches that liquid colloid-based compositions containing biomolecules, e.g., proteins, nucleic acids, or other biopolymers of interest, bound to particles of a matrix material; the compositions of the invention are useful in the preparation of solid support, polymer-based, porous matrix analytical or preparative systems for identification, isolation, detection, characterization and/or analysis of biological specimens, which specimens may contain species of biomolecules (targets) that specifically bind to or associate with the biomolecules, or probes, in the composition (Par. 22, Fig. 1); microfine particles having diameters of less than 10 μm and preferably 100-500 nm (Par. 8); preparing a colloidal suspension of defined particle size matrix material from, e.g., a highly charged material such as nitrocellulose, activated nylon or polyvinylidene difluoride (Par. 33).
Audeh further teaches that this preparation may also contain other components. For example, a known concentration of a reference chromophore or dye material; this dye marker could also serve as a reference internal standard for quantitating the optical signal of the fluorophore-labeled biomolecule analyte bound to a specific probe in microarray analysis (Par. 39). Audeh also teaches such microarrays can contain a variety of concentrations of the protein of interest as well as internal controls such as proteins of various degrees of amino acid sequence variation (Par. 47), which reads on the limitation “the internal standard material included in the fluid sample”. Audeh teaches that this invention succeeds in providing such a system by creating a novel combination of the following elements not available in prior art analytical system: [5] an internal standard reference standard, e.g., a dye or chromophore, may be included in the liquid probe/colloidal liquid suspension to provide a convenient means to assess manufacturing quality; [6] the same reference standard as in [5], or a different chromophore as may be preferred, has a defined quantitative relationship to the amount of probe actually deposited on the microarray slide, and this may be used, if necessary, to provide a means for normalization of assay results based on the known quantitative relationship of the probe; and [7] multiple assays for different protein analytes may be performed simultaneously with the microarray of the invention (Par. 68).
Therefore, It would have been prima facie obvious to one skilled in the art to modify the first and second reagents (antibodies and antigen-enzyme conjugants) used as detecting reagent in the microfluidic device of Park, to incorporate black non-metallic nanoparticles coated with antibodies specific to target antigens, and to include an internal standard material directly related to the targets in the fluid sample, as taught by Audeh, to arrive at the claimed invention. Doing so would miniaturize the microfluidic device and improve performance, because Park teaches that increasing the concentration of detecting reagent in the microfluidic device would simultaneously satisfy the demand for miniaturization and improvements in performance of the microfluidic device (Park, Par. 183); and nanoparticles are known to have large surface-to-volume ratio which is advantageous for carrying more molecules thus increasing the concentration of detecting reagent which favors miniaturization and improvements in performance of the microfluidic device, as evidenced by Agasti (Page 2, Par. 1). Additionally, Audeh discloses that using an internal standard provides a convenient means to assess manufacturing quality and provides a means for normalization of assay results based on the known quantitative relationship of the prob (Audeh, Par. 68). Furthermore, it would have been obvious to make the modification because the teachings by Park is generic with respect to the composition of the detecting reagent required (Park, Par. 104: the composition of the reagent of Table 2 is merely an example and the composition of the reagent may be different from Table 2; Park, Par. 132: compositions of the first reagent R1 and the second reagent R2 may vary according to types of the clinical chemistry tests performed in each of the plurality of chambers) and one skilled in the art would have been motivated to use the appropriate binding reagent composition for binding and detection of the desired target analytes. 
One of skill in the art would have a reasonable expectation of success in combining Park with Audeh because both are directed to using biomolecules to detect targets in the fluid sample.
Regarding the limitation “the non-metallic particle absorbs an entire wavelength of visible light”, Audeh teaches a different dye marker could be added to the colloidal preparation before biopolymer addition (Audeh, Par. 39). D’Costa teaches throughout the publication devices for detecting intact target cells in a sample (Abstract). In detail, D’Costa teaches using biomolecule labeled black bead as a detector in the detection device (see for example Par. 44, 113, 275). It is well known in the art that black objects absorbs the entire wavelength of visible light as evidenced by Swihart et al. (Swihart, Par. 55: the term “black” refers to materials that absorb substantially all wavelengths of visible light, so that these materials appear black). 
Therefore it would be obvious to use a black imaging agent as taught by D’Costa for the nanoparticles of Park in view of Audeh to block entire wavelength of visible light because Audeh is generic with respect to the stain or dye used on nanoparticles and one skilled in the art would have been motivated to use the appropriate stain or dye for absorbing an entire wavelength of visible light. Additionally, Park teaches using two different wavelength for detection of analytes (Park. Par. 33), it would be desirable the color of nanoparticles could absorb a wide range of wavelength such as black.
One of skill in the art would have a reasonable expectation of success in combining Park in view of Audeh because both are directed to using nanoparticles with an imaging agent such as dye to detect targets in the fluid sample.
	
Regarding claim 2, Park in view of Audeh and D’Costa teaches the fluid test apparatus wherein the non-metallic particle comprises at least one of a combination of particles (Audeh, Par. 7: a liquid composition comprising a colloidal suspension of a biomolecule-binding matrix material dispersed in a liquid, with particles of the matrix material being of a defined particle size, and replicate copies of a biomolecule; Audeh, Par. 33: Individual substrates or combinations of different substrates are mixed with the colloid suspension. It would be obvious to use a combination of particles because Audeh teaches multiple assays for different protein analytes may be performed simultaneously with the microarray of the invention (Audeh, Par. 68)).
	Regarding claim 5, Park in view of Audeh and D’Costa teaches the fluid test apparatus wherein the polymeric nanoparticle is at least one element selected from the group consisting of cellulose (Audeh, Par. 7: the matrix material, preferably, is nitrocellulose, polyvinyl difluoride or activated nylon. It would be obvious to use cellulose material because these materials are capable of binding or adsorbing a variety of charged molecules such as nucleic acids, proteins, etc., and such binding is sufficiently strong to survive the high stringency conditions required for hybridization reaction as taught by Audeh (Audeh, Par. 33)).
Regarding claim 6, Park in view of Audeh and D’Costa teaches the fluid test apparatus wherein the first material is at least one element selected from the group consisting of antigens (Park, Par. 11: the target antigens that exist in the sample).
	Regarding claim 7, Park in view of Audeh and D’Costa teaches the fluid test apparatus wherein the second material is at least one element selected from the group consisting of antibodies and proteins (Park, Par. 10: a first reagent includes antibodies that are specifically combined with the target antigens).
	Regarding claim 8, Park in view of Audeh and D’Costa teaches the fluid test apparatus wherein the reagent further comprises an activator for facilitating a reaction between the fluid sample and the reagent (Audeh, Par. 42: it may be desirable to add a surfactant to the preparation. It would be obvious to use a surfactant as an activator for the purpose of enhancing the deposition of the particle/probe liquid solution onto solid support surfaces as taught by Audeh (Audeh, Par. 42)).
	Regarding claim 11, Park in view of Audeh and D’Costa teaches the fluid test apparatus of claim 1, wherein the processor is further configured to determine concentration values of the first material over a plurality of wavelength bands of light received by the light sensor (Park, Par. 32: a controller configured to determine a change in at least one from among a plurality of optical characteristics from an output signal of the detector and to calculate a respective increase in a concentration of the target antigens which corresponds to an increase in the change in the at least one of the plurality of optical characteristics; Park, Par. 33: a controller configured to calculate a concentration of hemoglobin that exists in the sample).
	
Regarding claim 12, Park in view of Audeh and D’Costa teaches all the limitations as applied to claim 1 above, which will not be repeated here, and further teaches:
an inlet through which a fluid sample is introduced (Fig. 12 and Par. 116: a supply hole 111a through which the supplied sample flows into the platform); and 
a tester configured to receive the fluid sample from the inlet and to test the fluid sample (Fig. 13 and Par. 122: the sample is injected through a sample injection hole 121 and is moved to the chamber 12, in which a reaction of the sample and the reagent occurs), wherein the tester comprises at least one chamber that accommodates the fluid sample introduced through the inlet (Fig. 15 and Par. 132: a plurality of chambers 12).
Regarding claim 13, Park in view of Audeh and D’Costa teaches the fluid test cartridge of claim 12, wherein the non-metallic particle comprises at least one of a single particle or a combination of particles (Audeh, Par. 7: a liquid composition comprising a colloidal suspension of a biomolecule-binding matrix material dispersed in a liquid, with particles of the matrix material being of a defined particle size, and replicate copies of a biomolecule; Audeh, Par. 33: Individual substrates or combinations of different substrates are mixed with the colloid suspension. It would be obvious to use a combination of particles because Audeh teaches multiple assays for different protein analytes may be performed simultaneously with the microarray of the invention (Audeh, Par. 68)).
Regarding claim 16, Park in view of Audeh and D’Costa teaches the fluid test cartridge of claim 14, wherein the polymeric nanoparticle is at least one element selected from the group consisting of cellulose ((Audeh, Par. 7: the matrix material, preferably, is nitrocellulose, polyvinyl difluoride or activated nylon. It would be obvious to use cellulose material because these materials are capable of binding or adsorbing a variety of charged molecules such as nucleic acids, proteins, etc., and such binding is sufficiently strong to survive the high stringency conditions required for hybridization reaction as taught by Audeh (Audeh, Par. 33)).
Regarding claim 17, Park in view of Audeh t and D’Costa eaches the fluid test cartridge of claim 12, wherein the first material is at least one element selected from the group consisting of antigens, peptides, small molecules, and proteins (Park, Par. 11: The target antigens that exist in the sample).
Regarding claim 18, Park in view of Audeh and D’Costa teaches the fluid test cartridge of claim 12, wherein the second material is at least one element selected from the group consisting of antibodies and proteins (Park, Par. 10: a first reagent includes antibodies that are specifically combined with the target antigens).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20150160206A1) in view of Audeh (US20020015958A) and D’Costa (US20090208975A1) as evidenced by Agasti (Nanoparticles for Detection and Diagnosis, Adv Drug Deliv Rev. 2010 March 8; 62(3): 316–328) and Swihart (US20170016829A1), as applied to claims 1 and 12 above, further in view of Konstantopoulos et al. (US20110003710A1, Pub date: 01/06/2011). 
Regarding claims 4 and 15, Park in view of Audeh and D’Costa teaches a fluid test apparatus according to claims 1 and 12 as outlined in details above. 
Park in view of Audeh and D’Costa does not specifically teach the fluid test apparatus wherein the ceramic nanoparticle is at least one element selected from the group consisting of glass and nano-silica.
Konstantopoulos teaches throughout the publication a diagnostics method using a solid substrate coated with antibodies that specifically bind to biomarkers expressed on metastatic tumor cells to detect the presence of metastatic tumor cells. 
In detail, Konstantopoulos teaches the solid substrate can be a nanoparticle (Par. 9) and the nanoparticle substrate can be a polymeric nanosphere (Par. 124); an antibody composition is bound to the substrate which comprises at least one antibody specific to one or more antigens (Par. 8). Konstantopoulos also teaches that ceramic nanoparticle materials can be used and organic materials from which nanoparticles are produced include carbon and polymeric compounds (Par. 126). For example, Konstantopoulos teaches ceramic nanoparticle materials include silica (Par. 126) and solid supports may be fabricated from glass, solid supports may be beads (Par. 157). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the nanoparticles of Park in view of Audeh and D’Costa, to use a silica or a glass nanoparticle because Audeh teaches using highly charged material and Konstantopoulos teaches those nanoparticles are known to those of ordinary skill in the art (Par. 126)). One of skill in the art would have a reasonable expectation of success in combining Park in view of Audeh and D’Costa with Konstantopoulos because both are directed to using nanoparticles coated with biomolecules for detecting the targets.

Response to Arguments
Applicant's arguments filed on 04/15/2022 with respect to with respect to the rejection(s) of the pending claim(s) under 35 U.S.C. § 103 have been fully considered. Applicant’s arguments are found not persuasive in view of new ground of rejection applied to the newly amended claims.
Applicant’s arguments regarding Konstantopoulos reference are found not persuasive in view of new ground of rejection applied to the newly amended claims. In brief, Park in view of Audeh and D’Costa teaches the claimed limitation as outlined in detail above in the rejections Under 35 U.S.C. § 103. 
Specifically, Audeh teaches that this preparation may also contain other components. For example, a known concentration of a reference chromophore or dye material; this dye marker could also serve as a reference internal standard for quantitating the optical signal of the fluorophore-labeled biomolecule analyte bound to a specific probe in microarray analysis (Par. 39). Audeh also teaches such microarrays can contain a variety of concentrations of the protein of interest as well as internal controls such as proteins of various degrees of amino acid sequence variation (Par. 47), which reads on the limitation “the internal standard material included in the fluid sample”. Audeh teaches that this invention succeeds in providing such a system by creating a novel combination of the following elements not available in prior art analytical system: [5] an internal standard reference standard, e.g., a dye or chromophore, may be included in the liquid probe/colloidal liquid suspension to provide a convenient means to assess manufacturing quality; [6] the same reference standard as in [5], or a different chromophore as may be preferred, has a defined quantitative relationship to the amount of probe actually deposited on the microarray slide, and this may be used, if necessary, to provide a means for normalization of assay results based on the known quantitative relationship of the probe; and [7] multiple assays for different protein analytes may be performed simultaneously with the microarray of the invention (Par. 68).
Regarding the limitation of “an array of chambers”, Park teaches this limitation (Park, Par. 132 and Fig 16: a plurality of chambers).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen, can be reached on (571)272-08240824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        

/REBECCA M GIERE/Primary Examiner, Art Unit 1641